REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance.
Regarding claim 1 and its dependent claim(s), if any, the prior art (e.g., US 2004/0174957) discloses a system for generating X-ray beams (4) from a liquid target (3), comprising: a partition (around 1), wherein the partition comprises an X-ray exit window (for 4); a thin diamond (par. 2) window assembly (9), wherein the thin diamond window assembly (9) may be positioned within the partition (fig. 1); an electron source (1), wherein the electron source emits an electron beam (2) towards the thin diamond window assembly (9), wherein the electron source (1) is positioned within the partition (fig. 1) and the electron beam (2) is aligned with the thin diamond window assembly (9); a target material flow system (6), wherein a liquid metal (3) may pass into and out of the partition (fig. 1) along a pipeline (8) of the target material flow system, wherein the liquid metal is a dynamic target material (3) of the target material flow system (6); wherein the thin diamond window assembly (9) is integrated into the target material flow system (with 8), wherein the beam of electrons (2) contacts the dynamic target material (3) through a diamond sheet of the thin diamond (par. 2) window assembly (9); the thin diamond window assembly (9) being angularly positioned (fig. 1) to the electron beam (2), wherein the thin diamond window assembly (9) allows the electron beam (2) to pass through and collide with the dynamic target material (3) to generate an X-ray beam (4), wherein the angular positioning of the thin diamond window assembly (9) allows the generated X-rays (4) to be emitted towards the X-ray exit window (for 4). The prior art (e.g., US 2003/0142789) also discloses a vacuum chamber (3’); wherein a molten alloy (par. 27) which is in thermal communication with a temperature control unit (47’) of the target material flow system (157) passes by the vacuum chamber (5’) along a pipeline of the target material flow system, a position (relative to 57’) external and adjacent the vacuum chamber (3’); wherein the position (fig. 4: on 57’) is perpendicular to a projection path of the electron beam (53’) from the electron source (7’); and the position (on 57’) being aligned with the X-ray exit window (59’), wherein the electron source (7’), the diamond (par. 27) window 
However, the prior art fails to disclose or fairly suggest a system for generating X-ray beams from a liquid target, including: the thin diamond window assembly being angularly positioned to the electron beam, wherein the thin diamond window assembly allows the electron beam to pass through and collide with the dynamic target material to generate an X-ray beam, wherein the angular positioning of the thin diamond window assembly allows the generated X-rays to be emitted towards the X-ray exit window; an X-ray detector/imager, wherein the X-ray detector/imager is positioned externally and adjacent the vacuum chamber; wherein the X-ray detector/imager is positioned perpendicular to a projection path of the electron beam from the electron source; and the X-ray detector/imager being aligned with the X-ray exit window, wherein the electron source, the diamond window, the target material flow system and the X-ray exit window are positioned with respect to each other so that an X-ray beam generated at the thin diamond window assembly passes through the X-ray exit window toward the X-ray detector/imager passing through an imaging subject, in combination with all of the other recitations in the claim. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chih-Cheng Kao whose telephone number is (571)272-2492.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Chih-Cheng Kao/Primary Examiner, Art Unit 2884